                                                                                    Case 8:20-cv-00403-KES Document 31 Filed 01/07/21 Page 1 of 16 Page ID #:211



                                                                                    1   Joshua H. Abel (SBN 244592)
                                                                                        Evan M. Rothman (SBN 271313)
                                                                                    2   ABEL LAW OFFICES, PC
                                                                                        2601 Main Street, Suite 1200
                                                                                    3   Irvine, CA 92614
                                                                                        Phone: (949) 537-3490
                                                                                    4   Fax:     (949) 537-3491
                                                                                        josh@abelattorneys.com
                                                                                    5   evan@abelattorneys.com
                                                                                    6   Attorneys for Plaintiff
                                                                                        BASWARE, INC., a Delaware Corporation
                                                                                    7
                                                                                    8   Tami S. Smason (SBN 120213)
                                                                                        Kathryn A. Shoemaker (SBN 305111)
                                                                                    9   Alyssa L. Titche (SBN 313296)
                                                                                        FOLEY & LARDNER LLP
                                                                                   10   555 South Flower Street, Suite 3300
                                                                                        Los Angeles, CA 90071
                                                                                   11   Phone: (213) 972-4500
                                                                                        Fax:    (213) 486-0065
ABEL LAW OFFICES, PC




                                                                                   12   tsmason@foley.com
                    2 6 0 1 MAIN STR EET, SU ITE 1 2 0 0




                                                                                        kshoemaker@foley.com
                                                                                   13   atitche@foley.com
                             IR VIN E, C A 9 2 6 1 4
                                                           (9 4 9 ) 5 37 -3 49 0




                                                                                   14   Attorneys for Defendant
                                                                                        HOAG MEMORIAL HOSPITAL
                                                                                   15   PRESBYTERIAN (erroneously sued as
                                                                                        HOAG MEMORIAL HOSPITAL
                                                                                   16   PRESBYTERIAN, INC.)
                                                                                   17
                                                                                                                UNITED STATES DISTRICT COURT
                                                                                   18
                                                                                                                CENTRAL DISTRICT OF CALIFORNIA
                                                                                   19
                                                                                   20
                                                                                        BASWARE, INC., a Delaware corporation,     CASE NO.: 8:20-cv-00403-KES
                                                                                   21
                                                                                                   Plaintiff,                      Hon. Karen E. Scott
                                                                                   22
                                                                                              vs.
                                                                                   23   HOAG MEMORIAL HOSPITAL                     ORDER RE STIPULATED
                                                                                        PRESBYTERIAN, INC., a California           PROTECTIVE ORDER
                                                                                   24   corporation, and DOES 1 through 10,
                                                                                        inclusive,
                                                                                   25
                                                                                                     Defendants.                   Action Filed: February 27, 2020
                                                                                   26
                                                                                   27
                                                                                   28
                                                                                                                                 1
                                                                                                                    STIPULATED PROTECTIVE ORDER
                                                                                    Case 8:20-cv-00403-KES Document 31 Filed 01/07/21 Page 2 of 16 Page ID #:212



                                                                                    1   1.    A. PURPOSES AND LIMITATIONS
                                                                                    2
                                                                                    3         Discovery in this action is likely to involve production of confidential,
                                                                                    4   proprietary, or private information for which special protection from public disclosure
                                                                                    5   and from use for any purpose other than prosecuting this litigation may be warranted.
                                                                                    6   Accordingly, the parties hereby stipulate to and petition the Court to enter the following
                                                                                    7   Stipulated Protective Order. The parties acknowledge that this Order does not confer
                                                                                    8   blanket protections on all disclosures or responses to discovery and that the protection
                                                                                    9   it affords from public disclosure and use extends only to the limited information or items
                                                                                   10   that are entitled to confidential treatment under the applicable legal principles. The
                                                                                   11   parties further acknowledge, as set forth in Section 12.3, below, that this Stipulated
ABEL LAW OFFICES, PC




                                                                                   12   Protective Order does not entitle them to file confidential information under seal; Civil
                    2 6 0 1 MAIN STR EET, SU ITE 1 2 0 0




                                                                                   13
                             IR VIN E, C A 9 2 6 1 4




                                                                                        Local Rule 79-5 sets forth the procedures that must be followed and the standards that
                                                           (9 4 9 ) 5 37 -3 49 0




                                                                                   14   will be applied when a party seeks permission from the court to file material under seal.
                                                                                   15
                                                                                   16         B. GOOD CAUSE STATEMENT
                                                                                   17         This action is likely to involve trade secrets, customer and pricing lists and other
                                                                                   18   valuable research, development, commercial, financial, technical and/or proprietary
                                                                                   19   information for which special protection from public disclosure and from use for
                                                                                   20   any purpose other than prosecution of this action is warranted. Such confidential and
                                                                                   21   proprietary materials and information consist of, among other things, confidential
                                                                                   22   business or financial     information, information regarding confidential business
                                                                                   23   practices, or other confidential research, development, or commercial information
                                                                                   24   (including information implicating privacy rights of third parties), information
                                                                                   25   otherwise generally unavailable to the public, or which may be privileged or otherwise
                                                                                   26   protected from disclosure under state or federal statutes, court rules, case decisions,
                                                                                   27   or common law. This action may also involve protected health information (“PHI”)
                                                                                   28   under the Health Insurance Portability and Accountability Act (“HIPAA”).
                                                                                                                                   2
                                                                                                                      STIPULATED PROTECTIVE ORDER
                                                                                    Case 8:20-cv-00403-KES Document 31 Filed 01/07/21 Page 3 of 16 Page ID #:213



                                                                                    1   Accordingly, to expedite the flow of information, to facilitate the prompt resolution of
                                                                                    2   disputes over confidentiality of discovery materials, to adequately protect information
                                                                                    3   the parties are entitled to keep confidential, to ensure that the parties are permitted
                                                                                    4   reasonable necessary uses of such material in preparation for and in the conduct of trial,
                                                                                    5   to address their handling at the end of the litigation, and serve the ends of justice, a
                                                                                    6   protective order for such information is justified in this matter. It is the intent of the
                                                                                    7   parties that information will not be designated as confidential for tactical reasons and
                                                                                    8   that nothing be so designated without a good faith belief that it has been maintained in
                                                                                    9   a confidential, non-public manner, and there is good cause why it should not be part of
                                                                                   10   the public record of this case.
                                                                                   11
ABEL LAW OFFICES, PC




                                                                                   12   2.    DEFINITIONS
                    2 6 0 1 MAIN STR EET, SU ITE 1 2 0 0




                                                                                   13         2.1    Action: this pending federal law suit.
                             IR VIN E, C A 9 2 6 1 4
                                                           (9 4 9 ) 5 37 -3 49 0




                                                                                   14         2.2    Challenging Party: a Party or Non-Party that challenges the designation of
                                                                                   15   information or items under this Order.
                                                                                   16         2.3    “CONFIDENTIAL” Information or Items: information (regardless of how
                                                                                   17   it is generated, stored or maintained) or tangible things that qualify for protection under
                                                                                   18   Federal Rule of Civil Procedure 26(c), and as specified above in the Good Cause
                                                                                   19   Statement.
                                                                                   20         2.4    Counsel: Outside Counsel of Record and House Counsel (as well as their
                                                                                   21   support staff).
                                                                                   22         2.5    Designating Party: a Party or Non-Party that designates information or items
                                                                                   23   that it produces in disclosures or in responses to discovery as “CONFIDENTIAL.”
                                                                                   24         2.6    Disclosure or Discovery Material: all items or information, regardless of the
                                                                                   25   medium or manner in which it is generated, stored, or maintained (including, among other
                                                                                   26   things, testimony, transcripts, and tangible things), that are produced or generated in
                                                                                   27   disclosures or responses to discovery in this matter.
                                                                                   28         2.7    Expert: a person with specialized knowledge or experience in a matter
                                                                                                                                       3
                                                                                                                          STIPULATED PROTECTIVE ORDER
                                                                                    Case 8:20-cv-00403-KES Document 31 Filed 01/07/21 Page 4 of 16 Page ID #:214



                                                                                    1   pertinent to the litigation who has been retained by a Party or its counsel to serve as an
                                                                                    2   expert witness or as a consultant in this Action.
                                                                                    3         2.8     House Counsel: attorneys who are employees of a party to this Action.
                                                                                    4   House Counsel does not include Outside Counsel of Record or any other outside counsel.
                                                                                    5         2.9      Non-Party: any natural person, partnership, corporation, association, or
                                                                                    6   other legal entity not named as a Party to this action.
                                                                                    7         2.10      Outside Counsel of Record: attorneys who are not employees of a party to
                                                                                    8   this Action but are retained to represent or advise a party to this Action and have appeared
                                                                                    9   in this Action on behalf of that party or are affiliated with a law firm which has appeared
                                                                                   10   on behalf of that party, and includes support staff.
                                                                                   11         2.11 Party: any party to this Action, including all of its officers, directors,
ABEL LAW OFFICES, PC




                                                                                   12   employees, consultants, retained experts, and Outside Counsel of Record (and their
                    2 6 0 1 MAIN STR EET, SU ITE 1 2 0 0




                                                                                   13   support staffs).
                             IR VIN E, C A 9 2 6 1 4
                                                           (9 4 9 ) 5 37 -3 49 0




                                                                                   14         2.12      Producing Party: a Party or Non-Party that produces Disclosure or
                                                                                   15   Discovery Material in this Action.
                                                                                   16         2.13      Professional Vendors: persons or entities that provide litigation support
                                                                                   17   services    (e.g.,   photocopying,   videotaping,      translating,   preparing exhibits   or
                                                                                   18   demonstrations, and organizing, storing, or retrieving data in any form or medium) and
                                                                                   19   their employees and subcontractors.
                                                                                   20         2.14      Protected Material: any Disclosure or Discovery Material that is designated
                                                                                   21   as “CONFIDENTIAL.”
                                                                                   22         2.15      Receiving Party: a Party that receives Disclosure or Discovery Material
                                                                                   23   from a Producing Party.
                                                                                   24
                                                                                   25
                                                                                   26   3.    SCOPE
                                                                                   27         The protections conferred by this Stipulation and Order cover not only Protected
                                                                                   28   Material (as defined above), but also (1) any information copied or extracted from
                                                                                                                                    4
                                                                                                                       STIPULATED PROTECTIVE ORDER
                                                                                    Case 8:20-cv-00403-KES Document 31 Filed 01/07/21 Page 5 of 16 Page ID #:215



                                                                                    1   Protected Material; (2) all copies, excerpts, summaries, or compilations of Protected
                                                                                    2   Material; and (3) any testimony, conversations, or presentations by Parties or their
                                                                                    3   Counsel that might reveal Protected Material.
                                                                                    4         Any use of Protected Material at trial shall be governed by the orders of the trial
                                                                                    5   judge. This Order does not govern the use of Protected Material at trial.
                                                                                    6
                                                                                    7   4.    DURATION
                                                                                    8         Even after final disposition of this litigation, the confidentiality obligations
                                                                                    9   imposed by this Order shall remain in effect until a Designating Party agrees otherwise
                                                                                   10   in writing or a court order otherwise directs. Final disposition shall be deemed to be the
                                                                                   11   later of (1) dismissal of all claims and defenses in this Action, with or without prejudice;
ABEL LAW OFFICES, PC




                                                                                   12   and (2) final judgment herein after the completion and exhaustion of all appeals,
                    2 6 0 1 MAIN STR EET, SU ITE 1 2 0 0




                                                                                   13   rehearings, remands, trials, or reviews of this Action, including the time limits for filing
                             IR VIN E, C A 9 2 6 1 4
                                                           (9 4 9 ) 5 37 -3 49 0




                                                                                   14   any motions or applications for extension of time pursuant to applicable law.
                                                                                   15
                                                                                   16   5.    DESIGNATING PROTECTED MATERIAL
                                                                                   17         5.1    Exercise of Restraint and Care in Designating Material for Protection. Each
                                                                                   18   Party or Non-Party that designates information or items for protection under this Order
                                                                                   19   must take care to limit any such designation to specific material that qualifies under the
                                                                                   20   appropriate standards. The Designating Party must designate for protection only those
                                                                                   21   parts of material, documents, items, or oral or written communications that qualify so that
                                                                                   22   other portions of the material, documents, items, or communications for which protection
                                                                                   23   is not warranted are not swept unjustifiably within the ambit of this Order.
                                                                                   24         Mass, indiscriminate, or routinized designations are prohibited. Designations that
                                                                                   25   are shown to be clearly unjustified or that have been made for an improper purpose (e.g.,
                                                                                   26   to unnecessarily encumber the case development process or to impose unnecessary
                                                                                   27   expenses and burdens on other parties) may expose the Designating Party to sanctions.
                                                                                   28         If it comes to a Designating Party’s attention that information or items that it
                                                                                                                                    5
                                                                                                                       STIPULATED PROTECTIVE ORDER
                                                                                    Case 8:20-cv-00403-KES Document 31 Filed 01/07/21 Page 6 of 16 Page ID #:216



                                                                                    1   designated for protection do not qualify for protection, that Designating Party must
                                                                                    2   promptly notify all other Parties that it is withdrawing the inapplicable designation.
                                                                                    3
                                                                                    4         5.2      Manner and Timing of Designations. Except as otherwise provided in this
                                                                                    5   Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or
                                                                                    6   ordered, Disclosure or Discovery Material that qualifies for protection under this Order
                                                                                    7   must be clearly so designated before the material is disclosed or produced.
                                                                                    8         Designation in conformity with this Order requires:
                                                                                    9         (a)      for information in documentary form (e.g., paper or electronic documents,
                                                                                   10   but excluding transcripts of depositions or other pretrial or trial proceedings), that the
                                                                                   11   Producing Party affix at a minimum, the legend “CONFIDENTIAL” (hereinafter
ABEL LAW OFFICES, PC




                                                                                   12   “CONFIDENTIAL legend”), to each page that contains protected material. If only a
                    2 6 0 1 MAIN STR EET, SU ITE 1 2 0 0




                                                                                   13   portion or portions of the material on a page qualifies for protection, the Producing Party
                             IR VIN E, C A 9 2 6 1 4
                                                           (9 4 9 ) 5 37 -3 49 0




                                                                                   14   also must clearly identify the protected portion(s) (e.g., by making appropriate markings
                                                                                   15   in the margins).
                                                                                   16         A Party or Non-Party that makes original documents available for inspection need
                                                                                   17   not designate them for protection until after the inspecting Party has indicated which
                                                                                   18   documents it would like copied and produced. During the inspection and before the
                                                                                   19   designation, all of the material made available for inspection shall be deemed
                                                                                   20   “CONFIDENTIAL.” After the inspecting Party has identified the documents it wants
                                                                                   21   copied and produced, the Producing Party must determine which documents, or portions
                                                                                   22   thereof, qualify for protection under this Order. Then, before producing the specified
                                                                                   23   documents, the Producing Party must affix the “CONFIDENTIAL legend” to each page
                                                                                   24   that contains Protected Material. If only a portion or portions of the material on a page
                                                                                   25   qualifies for protection, the Producing Party also must clearly identify the protected
                                                                                   26   portion(s) (e.g., by making appropriate markings in the margins).
                                                                                   27            (b)     for testimony given in depositions that the Designating Party identify the
                                                                                   28   Disclosure or Discovery Material on the record, before the close of the deposition all
                                                                                                                                    6
                                                                                                                       STIPULATED PROTECTIVE ORDER
                                                                                    Case 8:20-cv-00403-KES Document 31 Filed 01/07/21 Page 7 of 16 Page ID #:217



                                                                                    1   protected testimony.
                                                                                    2            (c)     for information produced in some form other than documentary and for
                                                                                    3   any other tangible items, that the Producing Party affix in a prominent place on the
                                                                                    4   exterior of the container or containers in which the information is stored the legend
                                                                                    5   “CONFIDENTIAL.” If only a portion or portions of the information warrants protection,
                                                                                    6   the Producing Party, to the extent practicable, shall identify the protected portion(s).
                                                                                    7          5.3 Inadvertent Failures to Designate. If timely corrected, an inadvertent failure
                                                                                    8   to designate qualified information or items does not, standing alone, waive the
                                                                                    9   Designating Party’s right to secure protection under this Order for such material. Upon
                                                                                   10   timely correction of a designation, the Receiving Party must make reasonable efforts to
                                                                                   11   assure that the material is treated in accordance with the provisions of this Order.
ABEL LAW OFFICES, PC




                                                                                   12
                    2 6 0 1 MAIN STR EET, SU ITE 1 2 0 0




                                                                                   13   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
                             IR VIN E, C A 9 2 6 1 4
                                                           (9 4 9 ) 5 37 -3 49 0




                                                                                   14         6.1      Timing of Challenges. Any Party or Non-Party may challenge a designation
                                                                                   15   of confidentiality at any time that is consistent with the Court’s Scheduling Order.
                                                                                   16         6.2       Meet and Confer. The Challenging Party shall initiate the dispute
                                                                                   17   resolution process under Local Rule 37.1 et seq. or follow the procedures for informal,
                                                                                   18   telephonic discovery hearings on the Court's website.
                                                                                   19         6.3      The burden of persuasion in any such challenge proceeding shall be on the
                                                                                   20   Designating Party. Frivolous challenges, and those made for an improper purpose (e.g.,
                                                                                   21   to harass or impose unnecessary expenses and burdens on other parties) may expose the
                                                                                   22   Challenging Party to sanctions. Unless the Designating Party has waived or withdrawn
                                                                                   23   the confidentiality designation, all parties shall continue to afford the material in question
                                                                                   24   the level of protection to which it is entitled under the Producing Party’s designation until
                                                                                   25   the Court rules on the challenge.
                                                                                   26
                                                                                   27   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
                                                                                   28         7.1      Basic Principles. A Receiving Party may use Protected Material that is
                                                                                                                                    7
                                                                                                                       STIPULATED PROTECTIVE ORDER
                                                                                    Case 8:20-cv-00403-KES Document 31 Filed 01/07/21 Page 8 of 16 Page ID #:218



                                                                                    1   disclosed or produced by another Party or by a Non-Party in connection with this Action
                                                                                    2   only for prosecuting, defending, or attempting to settle this Action. Such Protected
                                                                                    3   Material may be disclosed only to the categories of persons and under the conditions
                                                                                    4   described in this Order. When the Action has been terminated, a Receiving Party must
                                                                                    5   comply with the provisions of section 13 below (FINAL DISPOSITION).
                                                                                    6         Protected Material must be stored and maintained by a Receiving Party at a
                                                                                    7   location and in a secure manner that ensures that access is limited to the persons
                                                                                    8   authorized under this Order.
                                                                                    9
                                                                                   10         7.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise
                                                                                   11   ordered by the court or permitted in writing by the Designating Party, a Receiving Party
ABEL LAW OFFICES, PC




                                                                                   12   may disclose any information or item designated “CONFIDENTIAL” only to:
                    2 6 0 1 MAIN STR EET, SU ITE 1 2 0 0




                                                                                   13                (a)   the Receiving Party’s Outside Counsel of Record in this Action, as
                             IR VIN E, C A 9 2 6 1 4
                                                           (9 4 9 ) 5 37 -3 49 0




                                                                                   14   well as employees of said Outside Counsel of Record to whom it is reasonably necessary
                                                                                   15   to disclose the information for this Action;
                                                                                   16                (b)   the officers, directors, and employees (including House Counsel) of
                                                                                   17   the Receiving Party to whom disclosure is reasonably necessary for this Action;
                                                                                   18                (c)   Experts (as defined in this Order) of the Receiving Party to whom
                                                                                   19   disclosure is reasonably necessary for this Action and who have signed the
                                                                                   20   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                                                                                   21                (d)   the court and its personnel;
                                                                                   22                (e)   court reporters and their staff;
                                                                                   23                (f)   professional jury or trial consultants, mock jurors, and Professional
                                                                                   24   Vendors to whom disclosure is reasonably necessary for this Action and who have signed
                                                                                   25   the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                                                                                   26                (g)   the author or recipient of a document containing the information or a
                                                                                   27   custodian or other person who otherwise possessed or knew the information;
                                                                                   28                (h)   during their depositions, witnesses, and attorneys for witnesses, in the
                                                                                                                                    8
                                                                                                                       STIPULATED PROTECTIVE ORDER
                                                                                    Case 8:20-cv-00403-KES Document 31 Filed 01/07/21 Page 9 of 16 Page ID #:219



                                                                                    1   Action to whom disclosure is reasonably necessary provided: (1) the deposing party
                                                                                    2   requests that the witness sign the form attached as Exhibit 1 hereto; and (2) they will not
                                                                                    3   be permitted to keep any confidential information unless they sign the “Acknowledgment
                                                                                    4   and Agreement to Be Bound” (Exhibit A), unless otherwise agreed by the Designating
                                                                                    5   Party or ordered by the court. Pages of transcribed deposition testimony or exhibits to
                                                                                    6   depositions that reveal Protected Material may be separately bound by the court reporter
                                                                                    7   and may not be disclosed to anyone except as permitted under this Stipulated Protective
                                                                                    8   Order; and
                                                                                    9                (i)   any mediator or settlement officer, and their supporting personnel,
                                                                                   10   mutually agreed upon by any of the parties engaged in settlement discussions.
                                                                                   11
ABEL LAW OFFICES, PC




                                                                                   12   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
                    2 6 0 1 MAIN STR EET, SU ITE 1 2 0 0




                                                                                   13   OTHER LITIGATION
                             IR VIN E, C A 9 2 6 1 4
                                                           (9 4 9 ) 5 37 -3 49 0




                                                                                   14         If a Party is served with a subpoena or a court order issued in other litigation that
                                                                                   15   compels disclosure of any information or items designated in this Action as
                                                                                   16   “CONFIDENTIAL,” that Party must:
                                                                                   17         (a)    promptly notify in writing the Designating Party. Such notification
                                                                                   18   shall include a copy of the subpoena or court order;
                                                                                   19         (b)    promptly notify in writing the party who caused the subpoena or order to
                                                                                   20   issue in the other litigation that some or all of the material covered by the subpoena or
                                                                                   21   order is subject to this Protective Order. Such notification shall include a copy of this
                                                                                   22   Stipulated Protective Order; and
                                                                                   23         (c)    cooperate with respect to all reasonable procedures sought to be pursued by
                                                                                   24   the Designating Party whose Protected Material may be affected.
                                                                                   25         If the Designating Party timely seeks a protective order, the Party served with the
                                                                                   26   subpoena or court order shall not produce any information designated in this action as
                                                                                   27   “CONFIDENTIAL” before a determination by the court from which the subpoena or
                                                                                   28   order issued, unless the Party has obtained the Designating Party’s permission. The
                                                                                                                                   9
                                                                                                                      STIPULATED PROTECTIVE ORDER
                                                                                   Case 8:20-cv-00403-KES Document 31 Filed 01/07/21 Page 10 of 16 Page ID #:220



                                                                                    1   Designating Party shall bear the burden and expense of seeking protection in that court
                                                                                    2   of its confidential material and nothing in these provisions should be construed as
                                                                                    3   authorizing or encouraging a Receiving Party in this Action to disobey a lawful directive
                                                                                    4   from another court.
                                                                                    5
                                                                                    6   9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED
                                                                                    7   IN THIS LITIGATION
                                                                                    8            (a) The terms of this Order are applicable to information produced by a Non-
                                                                                    9   Party in this Action and designated as “CONFIDENTIAL.” Such information produced
                                                                                   10   by Non-Parties in connection with this litigation is protected by the remedies and relief
                                                                                   11   provided by this Order. Nothing in these provisions should be construed as prohibiting a
ABEL LAW OFFICES, PC




                                                                                   12   Non-Party from seeking additional protections.
                    2 6 0 1 MAIN STR EET, SU ITE 1 2 0 0




                                                                                   13            (b) In the event that a Party is required, by a valid discovery request, to produce
                             IR VIN E, C A 9 2 6 1 4
                                                           (9 4 9 ) 5 37 -3 49 0




                                                                                   14   a Non-Party’s confidential information in its possession, and the Party is subject to an
                                                                                   15   agreement with the Non-Party not to produce the Non-Party’s confidential information,
                                                                                   16   then the Party shall:
                                                                                   17                (1)       promptly notify in writing the Requesting Party and the Non-Party
                                                                                   18   that some or all of the information requested is subject to a confidentiality agreement
                                                                                   19   with a Non-Party;
                                                                                   20                (2)       promptly provide the Non-Party with a copy of the Stipulated
                                                                                   21   Protective Order in this Action, the relevant discovery request(s), and a reasonably
                                                                                   22   specific description of the information requested; and
                                                                                   23                (3)       make the information requested available for inspection by the Non-
                                                                                   24   Party, if requested.
                                                                                   25          (c)   If the Non-Party fails to seek a protective order from this court within 14
                                                                                   26   days of receiving the notice and accompanying information, the Receiving Party may
                                                                                   27   produce the Non-Party’s confidential information responsive to the discovery request.
                                                                                   28   If the Non-Party timely seeks a protective order, the Receiving Party shall not produce
                                                                                                                                      10
                                                                                                                         STIPULATED PROTECTIVE ORDER
                                                                                   Case 8:20-cv-00403-KES Document 31 Filed 01/07/21 Page 11 of 16 Page ID #:221



                                                                                    1   any information in its possession or control that is subject to the confidentiality
                                                                                    2   agreement with the Non-Party before a determination by the court. Absent a court order
                                                                                    3   to the contrary, the Non-Party shall bear the burden and expense of seeking protection
                                                                                    4   in this court of its Protected Material.
                                                                                    5
                                                                                    6   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
                                                                                    7         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
                                                                                    8   Protected Material to any person or in any circumstance not authorized under this
                                                                                    9   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
                                                                                   10   writing the Designating Party of the unauthorized disclosures, (b) use its best efforts to
                                                                                   11   retrieve all unauthorized copies of the Protected Material, (c) inform the person or
ABEL LAW OFFICES, PC




                                                                                   12   persons to whom unauthorized disclosures were made of all the terms of this Order, and
                    2 6 0 1 MAIN STR EET, SU ITE 1 2 0 0




                                                                                   13   (d) request such person or persons to execute the “Acknowledgment and Agreement to
                             IR VIN E, C A 9 2 6 1 4
                                                           (9 4 9 ) 5 37 -3 49 0




                                                                                   14   Be Bound” that is attached hereto as Exhibit A.
                                                                                   15
                                                                                   16   11.   INADVERTENT PRODUCTION OF                     PRIVILEGED OR           OTHERWISE
                                                                                   17   PROTECTED MATERIAL
                                                                                   18         When a Producing Party gives notice to Receiving Parties that certain inadvertently
                                                                                   19   produced material is subject to a claim of privilege or other protection, the obligations of
                                                                                   20   the Receiving Parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B).
                                                                                   21   This provision is not intended to modify whatever procedure may be established in an e-
                                                                                   22   discovery order that provides for production without prior privilege review.
                                                                                   23
                                                                                   24   12.   MISCELLANEOUS
                                                                                   25         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
                                                                                   26   person to seek its modification by the Court in the future.
                                                                                   27         12.2 Right to Assert Other Objections. By stipulating to the entry of this
                                                                                   28   Protective Order no Party waives any right it otherwise would have to object to disclosing
                                                                                                                                    11
                                                                                                                       STIPULATED PROTECTIVE ORDER
                                                                                   Case 8:20-cv-00403-KES Document 31 Filed 01/07/21 Page 12 of 16 Page ID #:222



                                                                                    1   or producing any information or item on any ground not addressed in this Stipulated
                                                                                    2   Protective Order. Similarly, no Party waives any right to object on any ground to use in
                                                                                    3   evidence of any of the material covered by this Protective Order.
                                                                                    4         12.3 Filing Protected Material. A Party that seeks to file under seal any Protected
                                                                                    5   Material must comply with Civil Local Rule 79-5. Protected Material may only be filed
                                                                                    6   under seal pursuant to a court order authorizing the sealing of the specific Protected
                                                                                    7   Material at issue. If a Party's request to file Protected Material under seal is denied by the
                                                                                    8   court, then the Receiving Party may file the information in the public record unless
                                                                                    9   otherwise instructed by the court.
                                                                                   10
                                                                                   11
ABEL LAW OFFICES, PC




                                                                                   12   13.   FINAL DISPOSITION
                    2 6 0 1 MAIN STR EET, SU ITE 1 2 0 0




                                                                                   13         After the final disposition of this Action, as defined in paragraph 4, within 60 days
                             IR VIN E, C A 9 2 6 1 4
                                                           (9 4 9 ) 5 37 -3 49 0




                                                                                   14   of a written request by the Designating Party, each Receiving Party must return all
                                                                                   15   Protected Material to the Producing Party or destroy such material. As used in this
                                                                                   16   subdivision, “all Protected Material” includes all copies, abstracts, compilations,
                                                                                   17   summaries, and any other format reproducing or capturing any of the Protected Material.
                                                                                   18   Whether the Protected Material is returned or destroyed, the Receiving Party must submit
                                                                                   19   a written certification to the Producing Party (and, if not the same person or entity, to the
                                                                                   20   Designating Party) by the 60 day deadline that (1) identifies (by category, where
                                                                                   21   appropriate) all the Protected Material that was returned or destroyed and (2) affirms that
                                                                                   22   the Receiving Party has not retained any copies, abstracts, compilations, summaries or
                                                                                   23   any other format reproducing or capturing any of the Protected Material. Notwithstanding
                                                                                   24   this provision, Counsel are entitled to retain an archival copy of all pleadings, motion
                                                                                   25   papers, trial, deposition, and hearing transcripts, legal memoranda, correspondence,
                                                                                   26   deposition and trial exhibits, expert reports, attorney work product, and consultant and
                                                                                   27   expert work product, even if such materials contain Protected Material. Any such archival
                                                                                   28   copies that contain or constitute Protected Material remain subject to this Protective
                                                                                                                                    12
                                                                                                                       STIPULATED PROTECTIVE ORDER
                                                                                   Case 8:20-cv-00403-KES Document 31 Filed 01/07/21 Page 13 of 16 Page ID #:223



                                                                                    1   Order as set forth in Section 4 (DURATION).
                                                                                    2
                                                                                    3   14.   Any violation of this Order may be punished by any and all appropriate measures
                                                                                    4   including, without limitation, contempt proceedings and/or monetary
                                                                                    5   sanctions.
                                                                                    6
                                                                                    7   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
                                                                                    8
                                                                                        DATED: ____________________
                                                                                               January 6, 2021
                                                                                    9
                                                                                   10
                                                                                   11
ABEL LAW OFFICES, PC




                                                                                   12
                                                                                        ___________________________________
                    2 6 0 1 MAIN STR EET, SU ITE 1 2 0 0




                                                                                        Joshua H. Abel
                                                                                   13   Evan M. Rothman
                             IR VIN E, C A 9 2 6 1 4
                                                           (9 4 9 ) 5 37 -3 49 0




                                                                                   14
                                                                                        Attorneys for Plaintiff and Counter-Defendant
                                                                                        BASWARE, INC.
                                                                                   15
                                                                                   16
                                                                                   17   DATED: January 5, 2021

                                                                                   18
                                                                                   19
                                                                                   20
                                                                                        ___________________________________
                                                                                        Tami S. Smason
                                                                                   21   Kathryn A. Shoemaker
                                                                                   22   Alyssa L. Titche
                                                                                        Attorneys for Defendant and Counterclaimant
                                                                                   23   HOAG MEMORIAL HOSPITAL PRESBYTERIAN
                                                                                   24   (erroneously sued as HOAG MEMORIAL HOSPITAL
                                                                                        PRESBYTERIAN, INC.)
                                                                                   25
                                                                                   26   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
                                                                                   27
                                                                                        DATED: January 7, 2021                      ____________________________
                                                                                   28                                               Hon. Karen E. Scott
                                                                                                                                 13 United States Magistrate Judge
                                                                                                                    STIPULATED PROTECTIVE ORDER
                                                                                   Case 8:20-cv-00403-KES Document 31 Filed 01/07/21 Page 14 of 16 Page ID #:224



                                                                                    1   ///
                                                                                    2
                                                                                        ///
                                                                                    3
                                                                                        ///
                                                                                    4
                                                                                    5   ///
                                                                                    6
                                                                                        ///
                                                                                    7
                                                                                    8
                                                                                    9
                                                                                   10
                                                                                   11
ABEL LAW OFFICES, PC




                                                                                   12
                    2 6 0 1 MAIN STR EET, SU ITE 1 2 0 0




                                                                                   13
                             IR VIN E, C A 9 2 6 1 4
                                                           (9 4 9 ) 5 37 -3 49 0




                                                                                   14
                                                                                   15
                                                                                   16
                                                                                   17
                                                                                   18
                                                                                   19
                                                                                   20
                                                                                   21
                                                                                   22
                                                                                   23
                                                                                   24
                                                                                   25
                                                                                   26
                                                                                   27
                                                                                   28
                                                                                                                              14
                                                                                                                 STIPULATED PROTECTIVE ORDER
                                                                                   Case 8:20-cv-00403-KES Document 31 Filed 01/07/21 Page 15 of 16 Page ID #:225



                                                                                    1                                          EXHIBIT A
                                                                                    2                  ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
                                                                                    3
                                                                                    4   I,     _________________________           [print    or       type   full    name],      of
                                                                                    5   _________________________ [print or type full address], declare under penalty of
                                                                                    6   perjury that I have read in its entirety and understand the Stipulated Protective Order that
                                                                                    7   was issued by the United States District Court for the Central District of California on
                                                                                    8   [date] in the case of Basware, Inc. v. Hoag Memorial Hospital Presbyterian, Inc. –
                                                                                    9   8:20-cv-00403-KES I agree to comply with and to be bound by all the terms of this
                                                                                   10   Stipulated Protective Order and I understand and acknowledge that failure to so comply
                                                                                   11   could expose me to sanctions and punishment in the nature of contempt. I solemnly
ABEL LAW OFFICES, PC




                                                                                   12   promise that I will not disclose in any manner any information or item that is subject to
                    2 6 0 1 MAIN STR EET, SU ITE 1 2 0 0




                                                                                   13   this Stipulated Protective Order to any person or entity except in strict compliance with
                             IR VIN E, C A 9 2 6 1 4
                                                           (9 4 9 ) 5 37 -3 49 0




                                                                                   14   the provisions of this Order.
                                                                                   15   I further agree to submit to the jurisdiction of the United States District Court for the
                                                                                   16   Central District of California for the purpose of enforcing the terms of this Stipulated
                                                                                   17   Protective Order, even if such enforcement proceedings occur after termination of this
                                                                                   18   action. I hereby appoint _________________________ [print or type full name] of
                                                                                   19   _________________________ [print or type full address and telephone number] as my
                                                                                   20   California agent for service of process in connection with this action or any proceedings
                                                                                   21   related to enforcement of this Stipulated Protective Order.
                                                                                   22   Date: ____________________
                                                                                   23   City and State where sworn and signed: ______________________________
                                                                                   24
                                                                                   25   Printed name: _________________________
                                                                                   26
                                                                                   27   Signature: ____________________________
                                                                                   28
                                                                                                                                     15
                                                                                                                        STIPULATED PROTECTIVE ORDER
                                                                                        115517\15821241.v1
                                                                                          Case 8:20-cv-00403-KES Document 31 Filed 01/07/21 Page 16 of 16 Page ID #:226



                                                                                          1                                   PROOF OF SERVICE
                                                                                          2   STATE OF CALIFORNIA, ORANGE COUNTY
                                                                                                     I, Jeunie Magno, am employed in Orange County, State of California. I am over
                                                                                          3   the age of 18 and not a party to the within action. My business address is 2601 Main
                                                                                              Street, Suite 1200, CA 92614.
                                                                                          4
                                                                                                   On January 6, 2021, I served the foregoing document(s) described as
                                                                                          5    STIPULATED PROTECTIVE ORDER on the interested parties in this action
                                                                                               addressed as follows:
                                                                                          6
                                                                                              Tami S. Smason                                    Attorneys for Defendant
                                                                                          7   Megan Curran                                      Hoag Memorial Hospital
                                                                                              Alyssa L. Titche                                  Presbyterian
                                                                                          8   Kate Shoemaker
                                                                                              FOLEY & LARDNER LLP
                                                                                          9   Email: tsmason@foley.com
                                                                                                     mcurran@foley.com
                                                                                     10              atitche@foley.com
                                                                                                     kshoemaker@foley.com
                                                                                     11
ABEL LAW OFFICES, PC




                                                                                     12       By placing true copies thereof enclosed in a sealed envelope(s) addressed as stated above.
                       2601 MAIN STREET, SUITE 1200




                                                                                     13                    BY PERSONAL SERVICE (CCP §1011): I delivered such envelope(s)
                                                      IRVINE, CA 92614




                                                                                                    
                                                                         (949) 537-3490




                                                                                                           by hand to the addressee(s) as stated above.
                                                                                     14
                                                                                                          BY MAIL (CCP §1013(a)&(b)): I am readily familiar with the firm's
                                                                                     15                    practice of collection and processing correspondence for mailing with the
                                                                                                           U.S. Postal Service. Under that practice such envelope(s) is deposited with
                                                                                     16                    the U.S. postal service on the same day this declaration was executed, with
                                                                                                           postage thereon fully prepaid at Irvine, California 92614 in the ordinary
                                                                                     17                    course of business.
                                                                                     18                   BY OVERNIGHT DELIVERY (CCP §1013(c)&(d)): I am readily
                                                                                                           familiar with the firm's practice of collection and processing items for
                                                                                     19                    delivery with Overnight Delivery. Under that practice such envelope(s) is
                                                                                                           deposited at a facility regularly maintained by Overnight Delivery or
                                                                                     20                    delivered to an authorized courier or driver authorized by Overnight
                                                                                                           Delivery to receive such envelope(s), on the same day this declaration was
                                                                                     21                    executed, with delivery fees fully provided for at Irvine, California 92614 in
                                                                                                           the ordinary course of business.
                                                                                     22
                                                                                                          BY ELECTRONIC SERVICE as follows: I caused such documents to be
                                                                                     23                    transmitted to the electronic mail address of the addressee listed, by use of
                                                                                                           electronic service address: jeunie@abelattorneys.com.
                                                                                     24
                                                                                                     I declare under penalty of perjury under the laws of the United States that the
                                                                                     25       above is true and correct.
                                                                                     26
                                                                                     27       Dated: January 6, 2021                        ___________________
                                                                                                                                            Jeunie Magno
                                                                                     28

                                                                                                                                   PROOF OF SERVICE
